Citation Nr: 1221771	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-45 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active military service from October 1942 to October 1945.  His service records show that he was born in April 1921. 

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which in pertinent part denied service connection for bilateral hearing loss.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In pertinent part, a May 2010 Board decision granted service connection for bilateral hearing loss.  This grant was effectuated by a June 2010 rating decision which assigned an initial noncompensable disability rating, effective September 16, 2008 (date of the receipt of the claim for service connection). 

The Veteran filed a timely Notice of Disagreement (NOD) with the initial disability rating assigned for his bilateral hearing loss and after an October 2010 Statement of the Case (SOC) he filed a timely substantive appeal with respect to this issue. 

The Board remanded the case in September 2011 to request clarification of the results of private audiometric testing in July 2010.  Thereafter, a December 2011 rating decision granted a 20 percent rating for bilateral hearing loss, effective November 10, 2011 (date of VA examination showing increase).  

The Board again remanded this case in February 2012 for compliance with the September 2011 remand as to clarification of the results of the private audiometric testing.  Thereafter, the RO granted an earlier effective date of September 16, 2008, for the assignment of a 20 percent disability rating, i.e., retroactive to the date of the initial grant of service connection.  

The case has now been returned to the Board.  

The Veteran's service-connected disabilities are: post-traumatic stress disorder (PTSD), rated 50 percent; bilateral hearing loss, rated 20 percent; tinnitus, rated 10 percent; and cervical spondylosis, rated 10 percent.  There is a combined disability rating of 70 percent, which meets the schedular criteria for a total disability rating based on individual unemployability (TDIU rating) under 38 C.F.R. § 4.16(a).  However, the Veteran does not contend, nor does the record evidence show, that he has been incapable of performing the mental and physical acts required for employment due to his bilateral hearing loss (or due to any other service-connected condition).  Instead, the record evidence shows that the Veteran is now retired, after having had a longstanding career as a mechanic and a supervisor for a trucking company.  See October 2008 and September 2009 VA Examination Reports.  Hence, the lay and medical evidence of record raises neither an express nor an implied claim for a TDIU rating due to the underlying bilateral hearing loss (or due to any other service-connected condition).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Bilateral hearing loss is manifested by no more than Level VI hearing in the right ear and no more than Level V hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This appeal arises in part from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) with the initial ratings assigned upon granting service connection for the disability at issue.  The Veteran was provided appropriate VCAA notice as to his claim for service connection by RO letter in October 2008.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The RO has obtained the Veteran's service treatment records (STRs).  His VA outpatient treatment (VAOPT) records are on file as are relevant private clinical records.  He declined to testify in support of his claim. 

The Veteran was afforded VA examinations for the claim for increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The case was remanded in 2011 and 2012 to obtain from the private audiologist that conducted audiometric testing in July 2010 information as to the hearing thresholds in each ear at specific frequencies and the average pure tone thresholds in each ear, and to clarify whether the Maryland CNC Word List was used in determining the speech recognition scores.  The 2012 Board remand indicated that the if standard clinical notations were used and if the Maryland CNC Word List was used it appeared that the private audiometric testing of July 26, 2010, might establish an earlier effective date for the assignment of the current 20 percent disability rating for bilateral hearing loss. 

In response to a written request to Hearx, Ltd. for clarification of the July 2010 private audiological evaluation, that organization merely provided duplicate copies of that audiological evaluation report.  Information on file shows that in May 2010 a telephonic communication revealed that clarification of the July 2010 private audiological evaluation could not be provided because the Veteran's medical records had been destroyed.  The Veteran was informed of this by telephonic communication the same day.  

In any event, in the May 2012 rating decision, the RO granted an earlier effective date for the 20 percent rating for bilateral hearing loss back to the date of the grant of the claim for service connection. i.e., September 16, 2008.  Since the claim was filed more than one year after discharge from service this is the earliest possible date for the grant of service connection and, thus, for the assignment of any disability rating.  See generally 38 U.S.C.A. §§ 5110(a) and (b)(1) (West 2002); 38 C.F.R. § 3.400(a).  Accordingly, this satisfied the essential point of the 2011 and 2012 remands.  Thus, there has been substantial compliance with the remands of 2011 and 2012.  Generally see Stegall v. West, 11 Vet. App. 268 (1998). 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

On VA audiology examination in October 2008 the Veteran's claim file was available for review.  The Veteran complained of difficulty hearing in each ear which was greater when in groups; listening to soft speech; when there was background noise; and listening to television.   His pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 40, 60, 65, and 65, respectively, with an average decibel loss rounded to 58.  Pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 40, 60, 65, and 65, respectively, with an average decibel loss rounded to 58.  Speech recognition or discrimination, using the Maryland CNC word list, was 90 percent in the right ear and 92 in the left ear.  The diagnosis was normal to severe sensorineural hearing loss from 500 to 8,000 Hertz in the right ear and mild to severe in the left ear, with cochlear involvement of each ear.  

VAOPT records show that when the Veteran was fitted for hearing aids in April 2009 he was evaluated as to all aspects of the hearing loss, including impact on lifestyle and management options.  He was also advised of the difficulties that might occur during the acclimatization to amplification (hearing aids).  He reported having trouble hearing family members at gatherings and missing a lot over the telephone.  He let his wife answer the phone most of the time.  Later that month he and his wife were counseled as to all aspects of care, use, and manipulation of the hearing aids.  He was advised to use amplification full-time.  May 2009 it was noted that the Veteran's hearing acuity improved with the use of hearing aids.  Fitting and evaluation of his use of hearing aids continued through September 2009.   

At the time of a private audiological evaluation it was reported that the Veteran's problems were in one on one conversations and listening to television or other entertainment.  He had not had pain, drainage or otitis media.  He had had satisfactory results using hearing aids.  On physical examination his ear canals were clear of excessive cerumen.  The July 2010 private audiology evaluation included audiometric testing.  If standard clinical notations were used that testing revealed that the Veteran's thresholds, in decibels, at 1,000; 2,000; 3,000; and 4,000 Hertz were: in the right ear 40, 60, 65, and 60; and in the left ear were 40, 60, 65, and 65.  These results would give an average threshold level of 57.5 decibels in the left ear and 56.25 decibels in the right ear.  If the Maryland CNC Word List was used in determining the speech recognition scores in the July 2010 private audiology report, the results would be 68 in each ear.  This would result in level V hearing loss in each ear.  

On VA audiology evaluation in September 2010 the Veteran's claim file and medical records were reviewed.  It was reported that he had not experienced any change since his October 2008 examination.  He reported no change in his history since that examination.  

The Veteran's pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 35, 60, 60, and 65, respectively, with an average decibel loss rounded to 55.  Pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 55, 65, and 65, respectively, with an average decibel loss rounded to 55.  Speech recognition or discrimination, using the Maryland CNC word list, was 80 percent in the right ear and 80 in the left ear.  It was noted that there was good inter-test consistency in each ear using pure tone and speech testing.  The diagnosis was a normal to moderately severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  As to the disabilities effect on his occupation, it was reported that he was not employed.  He complained of difficulty hearing television and people on the phone, as well as problems with communication in both quiet and noisy listening situations.  

On VA examination in November 10, 2011, the Veteran's claim file was reviewed.  His pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 40, 60, 60, 65, respectively, with an average decibel loss rounded to 56.  Pure tone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 40, 55, 65, 65, respectively, with an average decibel loss rounded to 56.  Speech recognition or discrimination, using the Maryland CNC word list, was 76 percent in the right ear and 64 percent in the left ear. 

General Rating Principles

Disability evaluations are determined by comparing the veteran's symptomatology with the criteria set forth in the Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119 (1999).  

Bilateral Hearing Loss

Bilateral hearing loss is currently rated 20 percent disabling under Diagnostic Code 6100.  

Analysis

In evaluating service-connected hearing impairment, a disability rating is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992). 

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

"Puretone threshold average," as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

October 2008 VA Examination

Applying the results of VA audiometric testing in October 2008 to TABLE VI, the findings of the VA examination yield a numerical designation of III for the right ear as the average decibel loss of 58 is in the range between 58 to 65 average pure tone decibel hearing loss and the speech discrimination score of 90 percent is in the range between of 84 and 90 percent of speech discrimination.  

The numerical designation for the left ear is I as the average decibel loss of 58 decibels is in the range between 58 to 65 average pure tone decibel hearing loss and the speech discrimination score of 92 percent is in the range between of 92 and 100 percent of speech discrimination.  

Entering the numeral designations of III and I to TABLE VII yields a disability rating of zero percent under Diagnostic Code 6100.  

As the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or more; and the puretone threshold were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, under 38 C.F.R. § 4.86(b)), an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  

Private Examination of July 2010

Applying the results private audiometric testing in July 2010 to TABLE VI, the findings of the VA examination yield a numerical designation of V for the right ear as the average decibel loss of 56 is in the range between 50 and 57 average pure tone decibel hearing loss and the speech discrimination score of 68 percent is in the range between of 68 and 74 percent of speech discrimination.  

The numerical designation for the left ear is also V as the average decibel loss, rounded up, of 58 decibels is in the range between 58 to 65 average pure tone decibel hearing loss and the speech discrimination score of 68 percent is in the range between of 68 and 74 percent of speech discrimination.  

Entering the numeral designations of V and V to TABLE VII yields a disability rating of 20 percent under Diagnostic Code 6100.  

As the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or more; and the puretone threshold were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, under 38 C.F.R. § 4.86(b)), an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  

September 2010 VA Examination 

Applying the results of VA audiometric testing in September 2010 to TABLE VI, the findings of the VA examination yield a numerical designation of IV for the right ear as the average decibel loss of 55 is in the range between 50 and 57 average pure tone decibel hearing loss and the speech discrimination score of 80 percent is in the range between of 76 and 82 percent of speech discrimination.  

The numerical designation for the left ear is also IV as the average decibel loss of 55 decibels is in the range between 50 and 57 average pure tone decibel hearing loss and the speech discrimination score of 80 percent is in the range between of 76 and 82 percent of speech discrimination.  

Entering the numeral designations of IV and IV to TABLE VII yields a disability rating of 10 percent under Diagnostic Code 6100.  

As the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or more; and the puretone threshold were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, under 38 C.F.R. § 4.86(b)), an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  

November 2011 VA Examination

Applying the results of VA audiometric testing in November 2011 to TABLE VI, the findings of the VA examination yield a numerical designation of VI for the right ear as the average decibel loss of 56 is in the range between 50 to 57 average pure tone decibel hearing loss and the speech discrimination score of 76 percent is in the range between of 76 to 82 percent of speech discrimination.  

The numerical designation for the left ear is IV as the average decibel loss of 56 decibels is in the range between 50 and 57 average pure tone decibel hearing loss and the speech discrimination score of 64 percent is in the range between of 60 and 64 percent of speech discrimination.  

Entering the numeral designations of IV and VI to TABLE VII yields a disability rating of 20 percent under Diagnostic Code 6100.  

As the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or more; and the puretone threshold were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, under 38 C.F.R. § 4.86(b)), an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  

"The Secretary [of VA], in an internal guidance document, recently reaffirmed the need for VA audiologists to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities."  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

"The policy of describing the results of all tests conducted makes sense, particularly in the context of the extraschedular rating provision.  38 C.F.R. § 3.321(b).  Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Here, the VAOPTs show that the Veteran was treated for nonservice-connected disabilities for a number of years without any complaints relative to his hearing loss other than the recent VA audiological work-up for hearing aids.  There is no occupational impact due to his hearing loss since he is now approximately 91 years of age and is retired.  Thus, there is no impact upon his occupational activities.  The Veteran has not otherwise described any adverse impact upon his employment or his daily activities other than the usual problems as he has described at the time of his several VA rating examinations, and the fact that he has had to use hearing aids indicates that there has most likely been at least some minimal adverse impact.  This is sufficient to comply with the applicable VA policies.  See Martinak, Id. 

The Board finds that since the claim for service connection was filed in September 2008 the Veteran's service-connected hearing loss has not been more than 20 percent disabling, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition during that time period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

For this reason, the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  Accordingly, the criteria for an rating in excess of 20 percent for bilateral hearing loss are not met.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred for that purpose and must do so if the schedular rating criteria are inadequate and the issue is either raised by the claimant or reasonably raised by the evidence.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008) (citing Thun v. Peake, 22 Vet. App. 111, 115 - 19 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009)).  The inadequacy of the schedular criteria is a threshold determination, without which further extraschedular consideration is not required.  This requires a comparison of the level of disability and symptomatology with the schedular rating.  If the latter reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule and the assigned schedular rating is adequate.  If not, secondly, it must be determined whether the disability picture exhibits other related factors, an exceptional or unusual disability picture with related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115 - 19 (2008)) (citing VAOPGCPREC 6-96); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

In this case, the disability picture is not shown to be incapable of accurate evaluation with the use of the schedular rating criteria.  Also, the hearing loss is not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  The Veteran has not been hospitalized on account of the service-connected hearing loss and it has not caused marked interference with his employment, i.e., beyond that contemplated by his assigned rating, or otherwise rendered impractical the application of the regular schedular standards.  For this reason, the Board finds no basis to refer this case for consideration of an extraschedular rating. 


ORDER

An initial rating in excess of 20 percent for bilateral hearing loss is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


